
	
		II
		112th CONGRESS
		2d Session
		S. 3118
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on disperse
		  yellow 64.
	
	
		1.Disperse yellow 64
			(a)In
			 generalHeading 9902.03.48 of the Harmonized Tariff Schedule of
			 the United States (relating to disperse yellow 64) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
